EX-99.h.1.ii AMENDMENT NO. 2 TO SCHEDULE A DELAWARE GROUP INCOME FUNDS SHAREHOLDER SERVICES AGREEMENT APPLICABLE SERIES EFFECTIVE AS OF FEBRUARY 25, 2010 Delaware Corporate Bond Fund Delaware Extended Duration Bond Fund Delaware High-Yield Opportunities Fund Delaware Core Bond Fund Delaware Diversified Floating Rate Fund AGREED AND ACCEPTED: DELAWARE SERVICE COMPANY, INC.DELAWARE GROUP INCOME FUNDS for its series set forth in this Schedule A By:/s/ Douglas L. AndersonBy:/s/ Patrick P. Coyne Name:Douglas L Anderson Name:Patrick P. Coyne Title:Senior Vice President Title:President
